DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                      LAWRENCE K. JOHNSON,
                            Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D20-2241

                          [February 18, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 50-2009-CF-006034-AXXX-MB.

  Lawrence K. Johnson, Jasper, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and ARTAU, JJ., concur.

                              *          *

  Not final until disposition of timely filed motion for rehearing.